
	

115 SRES 601 IS: Condemning the decision by President Donald Trump and the White House to ban members of the media from White House events for asking critical questions of the President, and affirming the importance of a free and unfettered press in our democracy.
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 601
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2018
			Mr. Blumenthal (for himself, Mr. Brown, Mrs. Murray, Mr. Menendez, Mr. Udall, Mr. Whitehouse, Mr. Wyden, Mr. Booker, Mr. Cardin, and Ms. Hassan) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning the decision by President Donald Trump and the White House to ban members of the media
			 from White House events for asking critical questions of the President,
			 and affirming the importance of a free and unfettered press in our
			 democracy.
	
	
 Whereas President Donald Trump repeatedly refers to reputable journalists and multiple media organizations as fake news;
 Whereas President Trump has characterized media organizations as a stain on America; Whereas President Trump has also characterized media organizations as the real enemy of the people, while simultaneously characterizing his summit with Russian President Vladimir Putin as a great success;
 Whereas President Trump has threatened media organizations such as CNN and the Washington Post with antitrust actions while ignoring antitrust concerns with news organizations that provide him favorable coverage;
 Whereas, on July 25, 2016, the White House singled out CNN reporter Kaitlan Collins and barred her from attending an event at the White House Rose Garden;
 Whereas Ms. Collins asked President Trump questions regarding his former attorney Michael Cohen and Russian President Vladimir Putin, which he did not answer, at the White House press pool earlier in the day;
 Whereas the White House alleged that Ms. Collins’ questions were inappropriate for the venue; Whereas the White House’s justification for removing Ms. Collins was clearly a pretext, and the real reason she was removed was that President Trump didn’t like Ms. Collins' questions, which made him uncomfortable;
 Whereas President Trump has threatened to take away the White House press credentials of journalists whose coverage he does not like;
 Whereas the decision to bar a member of the press from the White House for the questions the member asked is retaliatory in nature, violates the spirit of the First Amendment to the Constitution of the United States, and is not indicative of an open and free press; and
 Whereas a free and unfettered press is the cornerstone of our democracy: Now, therefore, be it   That the Senate—
 (1)condemns the decision by President Donald Trump and the White House to bar Kaitlan Collins from the White House;
 (2)condemns the escalating attacks by President Trump on reputable journalists and news organizations as fake news, a stain on America, and the real enemy of the people;
 (3)affirms that it is necessary and appropriate for reporters to ask questions of powerful government officials, including the President of the United States, in order to hold these officials accountable to the people of the United States; and
 (4)affirms that reporters and journalists must be able to feel free to do their duty without fear of reprisal from the Government.
			
